Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the filing of 1-6-2022. Claims 1-2, 5-12, 15-22 and 25-26 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

Claims 1-2, 8-12, 18-22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood et al. (“Greenwood” 20130067332 A1) in view of Calkins et al. (“Calkins” 20140215413 A1) and Arnold (10372317 B1). 
Claim 1: Greenwood discloses a media content playback controlling method of a media content playback apparatus, comprising: 
receiving, as an input, a drag from a start point on a display of the media content playback apparatus (abstract and Paragraph 16; drag input); 
and moving a playback time point of a media content by a movement time corresponding to a length of the drag, (Figures 5-6 and Paragraphs 16 and 34-36; moving along interface provides a timescale which is applied during the drag operation).
Greenwood does not explicitly disclose wherein the movement time is determined based on a timescale determined by the start point of the drag.
Calkins is disclosed to provide a video scrubbing functionality that allows a user input at a position to determine a scrubbing playback time scale/velocity (i.e. if user starts at an edge of the screen a maximum velocity is determined) (Paragraphs 22). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement in order to yield an input capability for positional playback determination on the screen of Greenwood. One would have been motivated to provide the functionality as a form of extended input for expanded interaction options thereby allowing for a better user experience.   
Greenwood also may not explicitly disclose wherein the start point corresponds to any position on a playback screen of the display;
wherein the timescale indicates a ratio of the length of a path of the drag and the movement time of the playback time point, and is determined by a distance by which the start point of the drag is separated from a reference line of the display,

wherein the reference line is a search bar displayed on the display or an outer line of the display, and

wherein the movement time of the playback time point is determined based on the timescale and a distance between the start point of the drag and the end point of the drag.
Arnold is disclosed to provide a video scrub functionality that allows a user input at a position of the screen to determine a scrub rate, the distance from the reference area determines the playback rate (Figures 2b and 3a and Column 6, Lines 21-57 Column 7, Line 52-Column 8, Line 3 and Column 9, Lines 1-23). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement in order to produce a playback functionality based on input location that allows an execution capability on any area of the screen found in Greenwood. One would have been motivated to provide the functionality as a form of extended input and operations for a better user experience.   
Claim 2: Greenwood, Calkins and Arnold disclose a media content playback controlling method of claim 1, wherein the timescale determined by the start point of the drag is maintained during progression of a path of the drag (Greenwood: Figures 5-6 and Paragraphs 16, 24 and 34-36; drag paths are maintained). 
Claim 8: Greenwood, Calkins and Arnold disclose a media content playback controlling method of claim 1, further comprising: displaying, on the display, information associated with the determined timescale (Greenwood: Figure 6:618 and Paragraph 36; scaling information). 
Claim 9: Greenwood, Calkins and Arnold disclose a media content playback controlling method of claim 1, wherein the length of the drag is a distance by which a path of the drag moves along a preset axis on the display (Greenwood: Figure 5 and Paragraphs 30-31 and 34; length of drag). 
Claims 10-11, 20 and 26 are similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 12 is similar in scope to claim 2 and therefore rejected under the same rationale. 
Claim 18 is similar in scope to claim 8 and therefore rejected under the same rationale. 
Claim 19 is similar in scope to claim 9 and therefore rejected under the same rationale. 

Claim 21: Greenwood, Calkins and Arnold disclose  a media content playback controlling method of claim 20 wherein the at least one timescale is determined respectively for a plurality of sub-paths forming the drag path based on a start point of the sub-paths (Greenwood: Figures 5-6 and Paragraphs 16, 24 and 34-36; sub-paths based on drag path and Arnold: Figures 3a and Column 9, Lines 1-23; each selectable area presents a sub-path).
Claim 22: Greenwood, Calkins and Arnold disclose a media content playback controlling method of claim 21, wherein the moving comprises: 
moving the playback time point by a movement time determined based on the timescale of each of the sub-paths and a distance by which each of the sub-paths moves along a preset axis (Greenwood: Figures 5 and 6; Paragraphs 30-31, 34-36 and 39).


Claims 5-7, 15-17 and 25 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood et al. (“Greenwood” 20130067332 A1), Calkins et al. (“Calkins” 20140215413 A1) and Arnold (10372317 B1) in further view of Lin (20140029915 A1).
Claim 5: Greenwood, Calkins and Arnold disclose a media content playback controlling method of claim 1, but may not explicitly disclose further comprising: displaying, on the display, a sub-search bar based on the timescale.
Lin is disclosed to provide a sub-search bar for a sub-area of  media playback (Figure 5-6 and Paragraphs 49, 52 and 55). The different levels/scaled content areas could be incorporated within the levels of Lin. Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement in order to yield the sub-search bar in Greenwood. One would have been motivated to provide the functionality as a form of enhanced feedback for a better user experience.   
Claim 6: Greenwood, Calkins, Arnold and Lin disclose a media content playback controlling method of claim 5, further comprising: displaying a main search bar for exploring a full time interval of the media content, wherein the sub-search bar corresponds to a portion of the full time interval corresponding to the timescale (Lin: Figure 5-6 and Paragraphs 49, 52 and 55). 
Claim 7: Greenwood, Calkins, Arnold and Lin disclose a media content playback controlling method of claim 6, further comprising: displaying an image of a plurality of playback time points included in the portion of the full time interval, among images included in the media content, in response to the sub-search bar (Lin: Figure 5 and Paragraph 25). 
Claim 15 is similar in scope to claim 5 and therefore rejected under the same rationale. 
Claims 16 and 25 are similar in scope to claim 6 and therefore rejected under the same rationale. 
Claim 17 is similar in scope to claim 7 and therefore rejected under the same rationale. 



Response to Arguments

Applicant's arguments have been considered but are not persuasive. Applicant argues that Arnold and additional references do not disclose a time scale and length of drag. Examiner respectfully disagrees. Looking at applicant’s figures on page 10, the user determines a distance from the progress bar. Arnold performs the same operation, the system looks at the user distance from the progress bar to determine a scrub rate or a time scale of movement. Additionally Greenwood also discloses a time scale functionality where the start location determines a calculated time scale. Arnold provides a functionality where the reference point is a scrub bar positioned at the lower part of the screen. Arnold and Greenwood provide drag functionalities within the interface (Arnold: Column 6, Lines 21-57 and Column 7, Line 52-Column 8, Line 3) that even though the distance may be the same, the determined location/placement changes the amount of media that is traversed (Greenwood: Figure 6). Therefore the combination provides the required functionality of determining a time scale (also scrub rate factor) and distance of drag to determine a media progressing functionality.  


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

20100231537 A1: Device, Method, and Graphical User Interface for Moving a Current Position in Content at a Variable Scrubbing Rate; Figures 5L-M


Applicant’s amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                         1-24-2021